Citation Nr: 9923050	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-29 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above-noted claims.

In August 1995, the veteran sought to reopen a claim of 
entitlement to service connection for varicose veins of the 
right lower extremity.  This claim has not been adjudicated 
and is referred to the RO for appropriate action.

The veteran was scheduled for a hearing before a Member of 
the Board in May 1999; however, he failed to appear.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current left knee, cardiovascular 
or gastrointestinal disorder is the result of a disease or 
injury incurred in service.


CONCLUSION OF LAW

The claims for service connection for left knee, 
cardiovascular and gastrointestinal disorders are not well 
grounded, and there is no statutory duty to assist the 
veteran in developing facts pertinent to these claims.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records disclose that he gave a 
history of shortness of breath or pain and pressure in his 
chest with exertion on entrance examination in December 1971.  
Examination of the heart was normal.  Blood pressure was 
124/80.

In February 1972, the veteran gave a two year history of 
sharp, lower sternal pains which lasted five to eight minutes 
and caused cessation of activity.  There was no nausea, 
vomiting, or radiation of the pain.  It never occurred when 
he was inactive or in bed.  He ran for the first time on the 
previous day and had to stop because of severe chest pain.  
Examination of the heart was normal.  An electrocardiogram 
(EKG) and chest x-ray were also normal.  The examiner's 
impression was no cardiac disease.  

The veteran was referred to the cardiac clinic.  His 
complaints were consistent with those noted above.  Bruce 
multi-stage treadmill test resulted in leg fatigue only.  
There were no chest pains, cyanosis, rales or gallop.  EKG 
showed no arrhythmia or significant sinus tachycardia 
changes.  Resting EKG showed early repolarization.  The 
examiner's impression was normal pulse and blood pressure 
response; no evidence of myocardial ischemia; and poor 
physical conditioning.

The veteran was hospitalized with complaints of diarrhea, 
nausea, vomiting, fever, chills and myalgia in October 1972.  
Chest x-ray was normal.  Blood pressure was 120/80.  The 
discharge diagnosis was flu syndrome.  The veteran was 
diagnosed as having a viral infection in November 1972.  

In July 1974, the veteran complained of chest pain for four 
days.  He had a history of intermittent, dull upper abdominal 
pain relieved by belching and aggravated by standing upright.  
He denied vomiting, fever or changes in bowel movements.  On 
examination of the abdomen, there was minimal tenderness in 
the mid-epigastrium.  There was no guarding, rebound, 
organomegaly or masses.  Bowel sounds were normal.  The 
examiner diagnosed gastritis, possible alcoholic.  

On the next day, the veteran reported a burning sensation in 
his stomach.  There was a small amount of tenderness over the 
stomach area with no masses or organomegaly.  The examiner's 
impression was gastritis.  

On separation examination in July 1975, the veteran gave a 
history of swollen and painful joints and bone and joint 
deformity (knees) for three years, occasional; occasional 
dizziness after strenuous exercise; shortness of breath, 
chest pain, and a palpitating heart after strenuous exercise; 
and frequent indigestion.  Examination of the lower 
extremities was normal, with good range of motion of the 
knees.  The knees were stable with no crepitus.  Examination 
of the heart and abdomen and viscera were also normal.  Chest 
x-ray was normal.  Blood pressure was 126/90.

The veteran originally claimed entitlement to service 
connection for swollen joints (knees), a heart condition, and 
frequent indigestion in August 1993.  

In conjunction with his claims, the veteran provided private 
medical records dated from 1981 to 1991.  These records 
showed, in pertinent part, that he gave a history of 
gastritis in February 1981.  He complained of a rapid heart 
beat several times in the past week in October 1981.  The 
examiner's assessment was questionable paroxysmal atrial 
tachycardia.  In November 1981, the veteran complained of 
indigestion.  The assessment was rule out gastric and 
gallbladder disease.  The veteran continued to seek treatment 
for complaints of indigestion.  A gallbladder ultrasound in 
July 1991 showed no gross evidence of stones.  Upper 
gastrointestinal (UGI) series revealed an active ulcer in 
July and December 1991. 

Also associated with the claims folder are VA treatment 
records of the veteran dated from 1994 to 1995.  These 
records showed, in pertinent part, that the veteran was 
diagnosed as having peptic ulcer disease and hypertension as 
early as July/August 1994.  He gave a history of left knee 
pain for many years in December 1994.  He had knee trauma in 
the past year.  The assessment was left knee status post 
trauma.  An April 1995 x-ray of the left knee showed 
fragmentation of the left tibial tuberosity and a minimal 
periarticular marginal osteophyte formation at the lower 
border of the left patellar from degenerative changes.   The 
veteran was also diagnosed a having chronic knee pain in 
August 1995.  He reportedly saw a private medical doctor who 
wanted to perform surgery.

In July 1999, the veteran's representative requested that the 
case be remanded in order to obtain records of any treatment 
that the veteran may have received since 1995 and to schedule 
the veteran for VA examinations.  


II.  Legal Analysis

Establishing direct service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection peptic ulcers may be 
established based on a legal "presumption" by showing that 
the disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (the Court) has held that 
the second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See 38 
C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. App. 228, 
231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from left knee, cardiovascular and 
gastrointestinal disorders, diagnosed as fragmentation of the 
left tibial tuberosity and a minimal periarticular marginal 
osteophyte formation at the lower border of the left patellar 
from degenerative changes, hypertension, and peptic ulcer 
disease.  These disabilities were first diagnosed many years 
after service.  Therefore, the Board finds that there is 
sufficient medical evidence of  current disabilities, and the 
first element of a well-grounded claim has been satisfied.

The veteran's service medical records reflect complaints of 
knee pain on separation examination in 1975; however, 
physical examination was normal.  The veteran also complained 
of chest pain and shortness of breath during active service 
in 1972, but there were no findings of cardiac disease on 
examination.  There were inservice diagnoses of flu syndrome 
and a viral infection in 1972 and gastritis in 1974. 
Therefore, the Board finds that there is sufficient lay and 
medical evidence of incurrence of a disease/injury during 
service, and the second element of a well-grounded claim has 
been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported having left knee, cardiovascular and 
gastrointestinal symptomatology since active service.  There 
are also no medical opinions contained in any of the 
veteran's post-service medical records relating any current 
left knee, cardiovascular or gastrointestinal disabilities to 
any inservice finding or event.  The veteran is not competent 
to ascribe his post-service difficulties to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current left knee, 
cardiovascular or gastrointestinal disabilities diagnosed 
after service had their onset in service or are the result 
of, or related to, any disease contracted or injury sustained 
in active military service, the Board concludes that these 
claims are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of these claims because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claims for service connection for left knee, 
cardiovascular and gastrointestinal disorders.  Although the 
RO did not obtain private treatment records of the veteran's 
left knee disability and no medical records since 1995 have 
been obtained, additional development to obtain these records 
is unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  There is no basis for speculating that such 
records would produce nexus evidence necessary to well ground 
the veteran's claims.  Brewer v. West, 11 Vet. App. 228 
(1998); see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) 
(noting that "implausible claims should not consume the 
limited resources of the VA and force into even greater 
backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claims under 38 U.S.C.A. § 5103(a) (West 1991).



ORDER

Having found the claims not well grounded, entitlement to 
service connection for left knee, cardiovascular and 
gastrointestinal disorders are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

